Title: To George Washington from George Clinton, 14 February 1781
From: Clinton, George
To: Washington, George


                        
                            Sir,
                            Albany February 14th 1781
                        
                        Reflecting with a most sincere satisfaction on the marks of confidence which you have so repeatedly bestowed
                            upon the Government of this State, we esteem it incumbent on us to afford your Excellency the perusal of a Letter which we
                            have addressed Congress; Copy whereof we have the Honor to inclose.
                        Minute as we have been in a detail of our distresses, they fall far short of those we at this instant
                            actually experience. Since we dispatched the Letter to Congress, petitions have been presented to us, from every Quarter
                            of the Frontiers, claiming protection and intreating us if we cannot afford it in some degree, immediately, and during the
                            Campaign more affectually, to advise them of it, that they may take the advantage of the Snow to remove their Families and
                            Effects to the Interior part of the State; Whilst these applications were under consideration, in order to devise the
                            means of relief for those unhappy people, the Enemy have commenced their barbarities and butchered some of the Inhabitants
                            in Tryon County, numbers of whom, impelled by apprehensions too well founded are already moving and the remainder
                            preparing to follow. In the dilemma to which this Calamity has reduced us, we wish, in order to prevent a total
                            depopulation of the best part of our remaining Territory, to have it in our power to assure the Inhabitants that the two
                            Regiments of our state-Line will be destined for the Frontier-service, and we therefore take the Liberty to request your
                            Excellency to enable us to give these assurances, and to be informed from you whether this, or any other equal force, will
                            remain for the protection of the Northern and Western Frontiers, as nothing but the fullest conviction that such severe
                            Calamities will follow from withdrawing these Troops, as will be replete with ruin to the Common Cause, could have induced
                            us to this request; We trust in your Excellency’s candor for a favorable construction of our Intentions, as any
                            interference in your Command is the furthest from our wish.
                        A want of ability to raise a competent body of Troops for the defence of the Frontiers, and a conviction of
                            the necessity of at least doubling their number, induces us to intreat your Excellency to afford us whatever further
                            Assistance you may have in your Power, were it necessary to urge any motives to a Gentleman, who so emminently turns his
                            attention to the Common Weal of the Confederacy we might state many to evince the Importance of perfectly securing the
                            Country in Question, we are convinced it is not; relying in the fullest confidence that all will be done for us, that with
                            propriety can be expected.
                        The want of some Artillerists and field Artillery, when the Enemy penetrated into the Country in the last
                            Campaign was an evident disadvantage; we could therefore wish for such a portion of them as your Excellency may Judge
                            adequate to the service.
                        The frequent calls on the Militia in the course of the last Campaign has exhausted all our Stock of
                            Ammunition and as we have not the means of obtaining any, except from the public Magazines, permit us to intreat your
                            Excellency to direct a quantity to be expedited to this place for the use of the Troops, & the Militia who may be
                            called into the Field.
                        The commanding Officer here will doubtless inform your Excellency, that the Troops in this Department are
                            destitute of Provisions of Meatkind, that on the sixth instant there was Beef at Fort Schuyler only for fourteen days, and
                            that the Troops in this City and Schenectady are billeted upon the Inhabitants for want of that Article of Provision—As a
                            present relief we have advanced all the Money in our Treasury, amounting to about 1200 Dollars of the New Emission, to our
                            Agent to purchase Beef. From this however we expect little success, as there are no Beef Cattle within the State, and
                            should the Agent succeed in making purchases to the Amount of the Cash it will produce at most only a temporary supply. We
                            therefore take the Liberty to suggest to your Excellency the necessity of an Order from you in favor of the Deputy
                            Commissary of Issues in this Department upon the Magazine at Richmond in Massachusetts, or any
                            of the purchasing Officers in the other States, bordering upon this, for a supply of Beef for the use of the Troops in this
                            Department; which, if granted, the Bearer will convey to the Deputy Commissary of Issues who is now in this Place. By
                            Order in Behalf of the Legislature I have the Honor to be with the most perfect Respect & Esteem your Excellency’s
                            Most Obedient Servt
                        
                            Geo. Clinton
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany Feby 5th 1781
                            
                            You Excellency’s Letter of the 9th of November last—covering Acts of Congress of the 4th of that Month;
                                that of the 9th Ulto inclosing Acts of the 3d and 25th October, 5th and 8th January, one of the 15th covering an
                                Estimate of sums necessary for the immedate pay of the Army, have been laid before both Houses of the Legislature.
                            Fully in Sentiment with Congress on the indispensible necessity of an ample provision of every requisite
                                to prosecute the War against the Common Enemy, with a Vigor proportionate to the Importance of the Object, and deeply
                                impressed with a sense of the duty incumbent on us to continue that zeal for the public Weal which we trust has
                                invariably marked the conduct of this State in every Stage of the present contest. It becomes our duty to be explicit
                                with the great Council of the United States—To detail the various incidents which have conspired to reduce this State
                                to a most alarming degree of debilitation, distress and poverty, and to point at the measures we conceive necessary to
                                avert the impending ruin with which this Continent is threatned, and thereby to gain an happy accomplishment of the
                                end we all have in view safety, peace and Independence.
                            Persuaded Sir that from the evident and frequently Acknowledged exertions of this State, we are not
                                exposed to the charge of unpunctuallity in furnishing the supplies hitherto required of us We cannot consider that
                                observation in your Excellency’s Letter of the 9th of November in the most remote degree applicable to us, and it is
                                therefore not to exculpate ourselves from a charge which we conceive could not be meant to Effect us, that we enter on
                                the following state of facts, but merely to exhibit to Congress and through them, to our Sister States, the picture of
                                    one which by the incursions of the Enemy, by the Conditions on which she has furnished
                                supplies, and perhaps by a want of attention in others less exposed and more able to contribute aid for the Common
                                cause is reduced to a Situation truly deplorable.
                            The unfortunate Campaign of 1776, closed with the entire reduction of Kings, Queens and Suffolk Counties
                                on Long Island, of Richmond which comprehends Staten Island, of the City and County of New York, and of part of
                                Westchester County, nor did the County of Orange remain altogether unmolested—The first five of those Counties had
                                until then borne nearly three parts out of five in every public Burthen, so Capital a dismemberment was in consequence
                                severely felt by the remaining Counties who were then obliged not only to support the whole expence of our interior
                                Civil Government; but also to contribute their proportion with the other States for the War, and to relieve a great
                                number of Refugees.
                            The Campaign of 1777, altho it terminated happily for the United States in General and particularly for
                                this, yet our sufferings were greatly increased by the desolations of the Enemy, and the waste committed by our own
                                Troops one body of the former after the reduction of Fort Montgomery extended devastation to upwards of an hundred
                                Miles from New York burning many houses and Buildings of note on both banks of Hudson River, and consigned to the
                                flames the very considerable & well built Town of Kingston, in which the Inhabitants as well as those on the
                                Banks of the river lost most of their valuable Furniture & all the Crops of the preceeding Harvest; whilst the
                                Army under General Burgoyne penetrated from the North and carried havock and devastation to within twenty five Miles
                                of this City and altho the Body under Colonel St Ledger did not enter into the settled part of the County yet property
                                to a very considerable Amount was also lost in Tryon County, as in the others, which the Enemy entered, by breaking up
                                settlements and by the little attention which could be paid to Agriculture by a People who were incessantly called to
                                Arms, Congress will observe that in the Campaign we are speaking of we had not a County in the State but what was
                                totally or partially in the power of or injured by the Enemy and this Observation will lead them to conclude that our
                                distresses must have been greatly increased, and our Ability to afford aid to the Common Cause in the ensuing
                                Campaigns proportionally diminished: we come now to the Campaign of 1778.
                            The disaster which the Enemy had experienced in the loss of the Army created hopes that no depredations
                                would have been committed on the Northern and Western Frontiers and a great number of the unhappy Inhabitants who had
                                fled for shelter to the Interior part of this and to other States returned to their desolated habitations and many
                                expended their little all in procuring the means of future subsistance, happy if they had been permitted to enjoy it,
                                many were not, for in the course of the Campaign the Native Barbarians conflagrated the Antient and valuable
                                settlements of Burnet’s field German Flatts and German Town and reduced a people who lived in comfort and ease, in a
                                Country on which nature had bestowed inexhaustible fertility, to Indigence and want—This disaster was followed by the
                                entire distruction of Kobells Kill, the Striving district of Cherry Valley, Andersons Town and, Waggoners Town, and
                                reduced almost the whole of Tryon County on the South side of the Mohawks to the settlements on the Banks of that
                                River—In this period when the depreciation of the Circulating Medium began to be generally and severely felt, when
                                supplies for the Army were with great difficulty collected, we enacted Compulsory Laws (as auxilaries to the Embargo
                                on Wheat and flour which we had already laid in the preceeding year) to draw forth the resources of the State, under
                                these Laws the Public purchasing Officers took all that could be spared and frequently extended their power beyond
                                that, & at prices stated by us, and which were in all cases cent per cent cheaper than in any other State, and in
                                many at twice cent per cent—Hence the whole produce of the State was assigned, and actually went to the public
                                service, the price of Labour and that of Transportation, and of the various Materials requisite for constructing
                                Vessels and Military Works was proportionate to the price of Provisions. Is it necessary Sir to demonstrate how this
                                has affected the property of the State? We think not; the facts are notorious and speak for themselves. In 1779 the
                                preperations in the Western parts of the State for an expedition into the Country Inhabitated by the Hostile Tribes of
                                the six Nations afforded some respite to that quarter, The Enemy however distroyed the settlements of Penpack and
                                Minissink and part of Rochester in the Counties of Ulster and Orange whilst small parties of Savages both to the
                                Westward and Northward of Albany frequently made incursions on the Inhabitants in that Quarter which induced as
                                frequent calls on the Militia. In this Campaign the Enemy also possessed themselves of the Lower pass in the Highlands
                                thereby gained a temporary possession of all Westchester County and a considerable part of Orange County which again
                                injured us in point of ability to furnish our quota of Supplies, we did not however relax from  exertion, for
                                altho’ convinced that the embargo and Compulsory Acts were a drain which must in 
                                    illegible exhaust and bring us into the disagreeable situation in which we
                                now find ourselves involved, Yet dreading a desolution of the Army & still hoping that such a system would be
                                formed by Congress as would induce to exertions in each State proportionate to its abilities, we chose what appeared
                                the least of two evils, continued our restraining and impress Laws exposed ourselves to the rapaciousness and
                                Impositions of speculators who flocked to a people not permitted to carry their produce to a foreign
                                market and exacted whatever they pleased for indispensible necessarys already charged with the expence of a two
                                hundred Miles land transportation.
                            Bending under a load of debt and groaning under an Accumalation of distress we entered the year 1780 with
                                universal dismay as the hand of God had been upon us in blasting our crops the preceeding harvest. In this calamitous
                                situation we had the mortification to see the only pass to prevent the Enemy from gaining every part of this State in
                                danger of being abandoned for want of Provision and altho’ surrounded with misery and threatned with famine we
                                directed almost all to be taken for the use of the Troops, and reduced ourselves to the hard necessity of subsisting
                                on what we had hitherto appropriated to the nourishment of the beast of Burthern, and to afford Congress the clearest
                                conviction that we have not exaggerated, we intreat them to call for Information on their Servant, the Quarter
                                Masters, Commissarys and forage Masters, we however  entered on Measures to comply with the
                                requisitions of the 9th and 25th of February last, nor did we delay a complyance with those of the Committee then with
                                the Army. Nearly all the Troops required of us took the field early, the Demand for Horses was complyed with so far
                                that we were not deficient a twentieth part of the Number assigned us, what money we furnish’d on the requsition of
                                the 19th of May Congress is apprised of, and the Continental Treasury can state what proportion it bears to the whole
                                afforded Congress by all the States under that Act—And altho’ the sum we remitted fell short of the sum required of us
                                it was all that could be borrowed notwithstanding Persons of known Zeal and repute were employed in different parts of
                                the State to conduct the Loan.
                            To our other Expendentures may be added that we are already in advance about 7500 Dollars in Specie
                                applied to the Support of our Troops in Captivity with the Enemy borrowed also upon the credit of the State, For the
                                Whole Amount of these Loans and if the purchases of the Provisions and Horses and for such of the Supplies required by
                                the Act of the 25th of February last as we have furnished We still remain indebted.
                            But Sir we should still have been left comparatively happy if these exertions had averted the Evils we
                                have since experienced in this to us an unfortunate year. A Body of the Enemy in the Month of March attacked
                                Skensborough, reduced the Fort and carryed the Garrison into Captivity, another in the Month of May last made a sudden
                                Irruption into Tryon County penetrated to Coghnawaga on the Mohawk River and intirely laid waste
                                that valuable Settlement. this severe blow was followed by the destruction of Conajoharie In the month of July last
                                with similar depredations. In the month of October the Enemy attacked us in three different quarters and with
                                considerable Force, the first fell upon Schoharie in this County a settlement began and almost compleated in the
                                Begining of this Century, the Buildings corresponded to the Luxuriance of the Soil, but are now no more, the barns
                                (for in this Country all Cattle are housed) are Spacious, these and their barracks contained extensive Crops of Grain
                                and forage which with them is also reduced to ashes, from this place the Enemy moved to the Mohawk and assending that
                                River laid waste many valuable Habitations on its Banks and penetrated to Stone Arabia destroyed part of that Ancient
                                Settlement and would have compleated the entire destruction of Tryon County had not the Militia and Oneida Indians
                                overtaken and Obliged them to retire with precipitation, one of the other parties took Fort Ann then set in Flames the
                                Townships of Kings borough and Queens borough in Charlotte County & part of the district of Saratoga and
                                finished with the reduction of Fort George hence every post on the Northern Frontier except Fort Edward is reduced—The
                                third party attacked Balls Town a settlement about twenty six Miles North West from this place and there Burnt several
                                Houses & barns being prevented from farther depredations by the appearance of the Militia. We have not yet
                                been able exactly to ascertain the loss we have sustained; But it is much beyond the usual Ideas of destruction on
                                frontier Settlements as the greater part of the plantations except those in Charlotte County and at Balls Town have
                                been cultivated for half a century past and in by much the most fertile part of the State, we are now arrived at the year
                                1781 deprived of a great portion of our most valuable and well Inhabitated territory, Numbers of our Citizens have
                                been barborously butchered by the ruthless hand of the Savages, many are carried into Captivity, vast numbers entirely
                                ruined, and these with their families became a heavy burthen to the distressed remainder the frequent calls on the
                                Militia has capitally diminished our Agriculture in every part of the State, other States reap the profits on the
                                necessary consumption of this, deprived of its Sea port We are not in a Condition to raise Troops for the defence of
                                our Frontiers, and If we were our exertions for the Common cause have so Effectually drained and exhausted us, that we
                                should not have it in our power to pay and subsist them; In short Sir we without correspondent exertions in the other
                                States and without aid from those for whom we have not hesitated to sacrifice all, we shall soon approach the verge of
                                Ruin.
                            To these may be added another Misfortune which affects us deeply as we conceive it to have originated in
                                Injustice which consistent with an Oposition to the Common Enemy it was not in our Power to prevent—We here allude to
                                the revolt in the North-eastern parts of the State—In 1776 when our Capital was invaded by an Army of 30,000 Men when
                                it required every Exertion to save us from the Enemy without and the disaffected within after we had expended vast
                                sums for the defence of the Grants the Inhabitants there taking an ungenerous Advantage of our Situation and of our
                                Zeal at every Hazard to oppose the Common Enemy determined upon a Secession and have since denied our Jurisdiction.
                            We have been Minute Sir in this State of facts but we thought it necessary to be so,
                                because the papers before us evince that Congress consider us as a State still in circumstances to contribute that
                                proportion of Aid to the Common Stock which we were capable of affording in the latter part of the year 1776 We hope
                                the facts we have adduced without the least exageration will undeceive and induce that Honorable
                                Body to revise the several Acts we have alluded to, and afford us competent relief, the Term relief Sir is too vague
                                in our circumstances, we must explain ourselves more fully least we should lead Congress still to retain hopes of
                                supplies far beyond our abilities to furnish, and hence expose the Common Cause to Consequences (to say the least)
                                extreamly prejudicial—The Servants of Congress having given in payment for the greater part of the purchases made by
                                them only Certificates, and these purchases having been made under the Compulsary Laws we have mentioned We were
                                compelled from necessity to enact that the Certificates should be received in payment for Taxes,
                                hence every person altho he has none of his own finds means to obtain these Certificates they being of much less value
                                than Money, and we do not collect by Taxes in currancy a sum sufficient to defray the expence of Management. Of these
                                Certificates, there are already received in our Treasury to the Amount of upwards of 2,000,000 of Dollars and to the
                                Amount of Millions more still remain in the Hands of Individuals, consequently we cannot discharge any debts, nor have
                                we been able to pay any of the Officers of Government, the sums which have arisen to us from the Sales of Confiscated
                                Estates, we have in part appropriated to purchasing necessarys for our Military Line, and the whole hitherto raised on
                                those sales was assigned to that use, but we have been driven to the disagreable necessity of failing in faith and
                                expended the remainders for the use of the United States on Occasions which were Indispensible, what is left of the
                                Confiscated Estates will be chiefly absorbed in compensating our Troops for the depreciation except those Mortgaged
                                for the redemption of the New Emission; Our portion of what Money has been committed by the Loan Officer; has been expended on
                                other pressing Emergencies and what a trifle that amounts to Congress will know when we inform them, that only 62,500
                                Dollars has been Issued, and that not in consequence of old Bills carried in by the State, but by Individuals for
                                Exchange, and those Individuals chiefly from other States whose Acts having settled the Exchange between the Old and
                                new Money widely different from the Continental System of the 18th March It is become the Interest of the Citizens of
                                such States to bring their Money here we need not observe how extreamly prejudicial the consequences will be to this
                                State as the least reflection will evince them, In this situation of accumalated embarrasment with not the shadow of a
                                prospect of internal relief and no alternative but in the Choice of distress we are called upon by the Commander in
                                Chief for aid in Flour without which he apprehends a dispersion  of the Army; by our Military Line to make good our engagements, to procure pay for them, and to furnish them
                                with provisions which they frequently want or they will disband, by Congress for extensive supplies of Provision and
                                Money to pay the Troops; to comply with the Generals request we Issue Impress warrants, Increase our Debt distress and
                                Chagrin our fellow Citizens by a Measure odious at any time but more so in a period when so much is due from the
                                Public to the Individuals; to quiet the soldiery we have taken every farthing of Money from our Treasury, and that
                                amounted to about 4600 Dollars. To furnish them with bread, we have had recourse to private subscriptions, how to find
                                beef for them we know not, for it is not in the State, and if it was, we cannot purchase it, But that to comply with
                                the requisitions of Congress is utterly impossible must be evident to them after what we
                                have stated, unless the Money assigned to us for emission and redemption could be brought into circulation in which
                                case we would do all that can be expected from us torn and distressed as we are. But there is an utter impossibility of
                                its ever coming out so as to afford any advantage to the State or to the United States generally considered unless
                                Congress will determine to discharge all the Certificates issued by their Officers in this State, and furnish the
                                Money without delay for the purpose.
                            In which case the Taxes will be productive of Money, and the State put in Condition to purchase part of
                                the supplies for the Army—or to Authorize the Loan Officer to receive the Certificates reduce their value to old
                                Continental Money and to issue new Bills to the Amount agreeable to the System of the 18th March, or for us to inhibit
                                any further emissions by the Loan Officer on the Credit of this State, liquidate what is issued, and Emit a new State
                                currency for the Ballance on the same fund—The first if Money can be procured is certainly the most Eligible, the second we conceive comes next in point of Eligibility; It may
                                be Objected that it will induce to a derangment of the System of the 18th March, but that System is imperfect and
                                deranged by Its not being adopted by all the States besides it may be observed in favor of the proposed mode that as
                                200 millions are to be redeemed and of those not above 190 Millions probably exists, the other ten being supposed
                                destroyed by accidents that what this State has still to Issue can never be emitted unless by a speculation on our
                                funds (since the exchange settled in other States) which we are determined to prevent at all hazards—The last
                                alternative we have mentioned, If it must be adopted, will be evidently the Effect of necessity and altho’ it may
                                afford us individually considered a temporary relief yet it has a Tendency to the eventual ruin of all the States
                                as every such seperate independent Act in any State weakens the Union of the whole; but we trust Congress will not
                                drive us to the hard necessity of doing it, especially when they reflect that by our exertions, Voluntary disbursments
                                and under our compulsory Laws such vast quantities of supplies have been furnished and at a rate so much under the par
                                in other States that were the Accounts liquidated it is more than probable that we should be found greatly in advance;
                                We have already been prolix but the occasion is pressing and Important, It involves not only our Weal or ruin but in
                                an extensive degree that of the whole Confederacy, every movement of the Enemy since the Contest clearly indicate of
                                how much importance they consider the possession of this State to them should they gain it from that moment the
                                Eastern States will have a Western as well as Eastern frontier to protect, and as the Savages will
                                croud to the British Standard the Barbaritiees and devastation already committed by them on this
                                State will be but a miniature picture of what will be experienced by our Neighbours, all Intercourse between the
                                States to the right & left of us will be intercepted & Calamities dreadful even in contemplation would
                                be the portion of us all, we therefore entreat the serious attention of Congress to our situation, and as one means
                                of preservation we request the whole of our Line which we mean at all events to  compleat, of Infantry for the
                                protection of our Northern & Western frontiers together with an additional competent Force, Effectually to
                                secure the main passes, and provision made for those Indian Allies who hitherto meritted by their zeal much better
                                treatment than they have experienced—But sir we conceive the distresses and embarrassments which this State in
                                particular and many of the others experience, are not to be imputed to those causes only
                                which we have assigned, others of a more alarming nature actually exist, they exist in the Government of the United
                                States, this we conceive incumbent on us to manifest by examples of General notoriety—We are well informed that
                                Congress in the course of the last year gave assurances to our Generous ally that we should draw into the field a
                                force competent to the prosecution of any operations that might be deemed expedient that this force would be well
                                appointed and supplied and added assurances that provisions would be furnished for any fleet and Army which he might
                                send to Co-operate with ours, on the 9th of February the resolution for compleating the Army was passed, and on the
                                25th That for furnishing the Supplies, but sir neither the one or the other was ever complied with, at no time have we
                                had, if our information may be depended upon beyond twenty five thousand men in the field, and if ever we had that
                                number; It was for a short space only, but weak as our Military force was it was still too numerous for our supplies,
                                for hardly a weak passed in which the Army was not destitute of Provision for one or more days, what then must have
                                been the consequences had the French Fleet and Army been in a Condition for Operation? evidently disgrace on our part
                                and Chagrin and disappointment to the Prince who aids us in the Contest We would wish to adduce another instance—By
                                the Requisition of the 25h Feby last 50,000 rations of Flour exclusive of rice and 30,000 rations of Beef per day are
                                required for a year—It is notorious that during the whole Course of the year, we have not had an Army in the Field in
                                any wise equal to this consumption—If therefore the several States had, furnished their Quotas there must at this time
                                be considerable Quantities in Store—There are however no Magazines; the Enemy have destroyed none and the Army to say
                                no worse has been very scantily supplied; what then is the certain inference? That there are great Deficiencies: and
                                whence the cause? clearly to a want of Power in Congress to inforce its Laws and compel each State to its duty, or to
                                a neglect of exertion if it has the power, if it has not the power the States with respect to each other are what
                                Individuals are supposed to have been in a state of nature, and those that make the greatest exertions for the Common
                                benefit of all have only their labour for their pains, and that too without effectually serving the common Cause we
                                shall not sir presume to give our Opinion on the question whether Congress has adequate
                                powers or not? but we will without hesitation declare, that if it has them not, It ought to have them and that we
                                stand ready on our part to confer them but certain it is that extensive powers have been excercised by Congress, they
                                have made War, absolved the Inhabitants of these States from their Allegiance to the Crown of Great Britain, emitted
                                Money, entered into alliances, sent and received Ambassadors, and invested a Military Officer with dictatorial Powers,
                                no Objection has that we know of been made by any State to any of these Measures, hence we venture to conclude that
                                other States are insentiment with this, that these were powers that necessarily existed in Congress and we cannot
                                suppose that they should want the power of compelling the several States to their duty & thereby enabling the
                                Confederacy to expell the Common Enemy.
                            We have Sir the fullest confidence in the candor of Congress for a just interpretation of our motives to
                                this address—We are the seat of War and immediate Witnesses of its distresses—The danger to us is immenent and
                                therefore reflections on the present increasing calamity of the Country affect and alarm us—We would not wish to be
                                understood as pointing a censure at any particular State—Remissness tho in different degrees is chargeable on all—The
                                strength and resources of the Country are sufficient & nothing is wanting but the exercise of a supreme
                                Coercive power properly to draw them forth and combine them.
                            The Messenger who carries this has directions to wait for an answer as our public business is at a stand
                                and it will be impossible for us to determine upon Measures for procuring supplies or for making any kind of Provision
                                for the Army until we are favoured with the Sentiments of Congress especially upon the propositions for supplying our
                                Treasury with cash.
                        
                        
                    